           Case 1:16-cv-12538-NMG Document 581 Filed 07/15/19 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS

 MALDEN TRANSPORTATION, INC. et al,
                                                            C.A. No. 1:16-cv-12538-NMG
                            Plaintiffs,
                                                            consolidated with:
            v.                                              C.A. No. 1:16-cv-12651-NMG;
                                                            C.A. No. 1:17-cv-10142-NMG;
  UBER TECHNOLOGIES, INC. and                               C.A. No. 1:17-cv-10180-NMG;
  RASIER, LLC,                                              C.A. No. 1:17-cv-10316-NMG;
                                                            C.A. No. 1:17-cv-10598-NMG; and
                            Defendants.                     C.A. No. 1:17-cv-10586-NMG



       DECLARATION OF ELIZABETH M. WRIGHT IN SUPPORT OF UBER’S
                    REQUEST FOR JUDICIAL NOTICE

       I, Elizabeth M. Wright, state under penalty of perjury, that the foregoing is true and

correct:

       1.        I am an attorney at the law firm of Cooley LLP, counsel for Uber Technologies,

Inc. and Rasier LLC (collectively, “Uber”) in the above-captioned action. I am familiar with the

proceedings in this case.

       2.        Attached hereto as Exhibit A, Tab 1 is a true and correct copy of the City of

Boston Taxi Consultant Report, available at https://www.cityofboston.gov/mayor/pdfs/

bostaxiconsultant.pdf.

       3.        Attached hereto as Exhibit A, Tab 2 is a true and correct copy of a recording from

WGBH of an interview with Boston Mayor Martin J. Walsh dated May 23, 2014 and available at

https://www.wgbh.org/news/post/bpr-mayor-marty-walsh-leonard-nimoy-emily-rooney-friday-

news-quiz. Defendants will provide a copy in digital format.

       4.        Attached hereto as Exhibit A, Tab 3 is a true and correct copy of the Amended

Complaint, Boston Cab Dispatch v. Uber, 13-cv-10769 (D. Mass. July 8, 2014).
        Case 1:16-cv-12538-NMG Document 581 Filed 07/15/19 Page 2 of 7



       5.      Attached hereto as Exhibit A, Tab 4 is a true and correct copy of an Executive

Order from Mayor Martin J. Walsh, dated July 14, 2014, and available at

https://www.cityofboston.gov/ intergovernmental/taxiadvisory.asp.

       6.      Attached hereto as Exhibit A, Tab 5 is a true and correct copy of a Boston Globe

article dated July 15, 2014, and available at https://www.bostonglobe.com/metro/2014/07/14/for-

cab-drivers-change-slow-come-city-taxi-industry/uVYtaqu0zGGTfI6N7pXDjO/story.html.

       7.      Attached hereto as Exhibit A, Tab 6 is a true and correct copy of a press release

from The Massachusetts Department of Transportation dated December 10, 2014, and available

at http://www.massdot.state.ma.us/main/tabid/1085/ctl/ detail/mid/2937/itemid/517/-MassDOT-

and-MassRMV-to-Hold-Public-Hearing-on-Proposed-Amendments-to-Vehicle-Registration-

Requirements-.aspx.

       8.      Attached hereto as Exhibit A, Tab 7 is a true and correct copy of a Boston Globe

article dated January 3, 2015, and available at

https://www.bostonglobe.com/metro/2015/01/03/state-takes-major-step-regulating-ride-share-

companies-such-uber lyft/ eQKKXBZaW9km1MlRa09inN/story.html.

       9.      Attached hereto as Exhibit A, Tab 8 is a true and correct copy of the

Memorandum in Support of Plaintiffs’ Emergency Motion for Preliminary Injunction, BTOA v.

City of Boston, et al., Case No. 15-cv-10100-NMG, Dkt. 4 (D. Mass. Jan. 16, 2015).

       10.     Attached hereto as Exhibit A, Tab 9 is a true and correct copy of the Complaint,

BTOA v. City of Boston, et al., 15-cv-10100, Dkt. 1 (D. Mass. Jan. 16, 2015).

       11.     Attached hereto as Exhibit A, Tab 10 is a true and correct copy of a Boston Globe

article dated January 17, 2015, and available at https://www.bostonglobe.com/metro/




                                                  -2-
        Case 1:16-cv-12538-NMG Document 581 Filed 07/15/19 Page 3 of 7



2015/01/17/boston-taxi-owners-sue-city-boston-over-allowing-uber-and-lyft-

operate/GpP1b0fXLPOFvQJADU0fjO/story.html.

       12.       Attached hereto as Exhibit A, Tab 11 is a true and correct copy of the Affidavit of

Christopher English, BTOA v. City of Boston, et al., Case No. 15-cv-10100-NMG, Dkt. 20-2 (D.

Mass. Jan. 26, 2015).

       13.       Attached hereto as Exhibit A, Tab 12 is a true and correct copy of Defendant City

of Boston and Defendant William Evans’ Memorandum of Law in Opposition to Plaintiffs’

Emergency Motion for Preliminary Injunction, BTOA v. City of Boston, et al., Case No. 1-15-cv-

10100-NMG, Dkt. 20 (D. Mass. Jan. 26, 2015).

       14.       Attached hereto as Exhibit A, Tab 13 is a true and correct copy of a press release

from the Office of the Governor of Massachusetts, dated February 4, 2015, and available at

https://www.mass.gov/ news/baker-polito-administration-issues-notice-on- transportation-

network-companies-tncs-in:

       15.       Attached hereto as Exhibit A, Tab 14 is a true and correct copy of a Memorandum

and Order from BTOA v. City of Boston, et al., Case No. 15-cv-10100-NMG, Dkt. 26 (D. Mass.

Feb. 5, 2015).

       16.       Attached hereto as Exhibit A, Tab 15 is a true and correct copy of a press release

from the Office of the Governor of Massachusetts dated April 24, 2015, and available at

https://www.mass.gov/news/baker-administration-acts-to-embrace-transportation-innovation-

and-strengthen-public-safety:.

       17.       Attached hereto as Exhibit A, Tab 16 is a true and correct copy of Defendant City

of Boston’s Motion to Dismiss, BTOA v. City of Boston, et al., Case No. 15-cv-10100-NMG,

Dkt. 39 (D. Mass. May 15, 2015).



                                                 -3-
        Case 1:16-cv-12538-NMG Document 581 Filed 07/15/19 Page 4 of 7



       18.        Attached hereto as Exhibit A, Tab 17 is a true and correct copy of Defendant

William Evans’ Memorandum of Law in Support of His Motion to Dismiss Plaintiffs’ Amended

Complaint, BTOA v. City of Boston, et al., Case No. 15-cv-10100-NMG, Dkt. 41 (D. Mass. May

15, 2015).

       19.        Attached hereto as Exhibit A, Tab 18 is a true and correct copy of Defendant City

of Boston’s Opposition to Plaintiffs’ Renewed Motion for Preliminary Injunction, BTOA v. City

of Boston, et al., Case No. 1-15-cv-10100-NMG, Dkt. 57 (D. Mass. Sept. 9, 2015).

       20.        Attached hereto as Exhibit A, Tab 19 is a true and correct copy of a video

recording of the Joint Committee on Financial Services hearing, dated September 15, 2015, and

available at https://malegislature.gov/Events/Hearings/Detail/2218. Defendants will provide a

copy to the Court in digital format.

       21.        Attached hereto as Exhibit A, Tab 20 is a true and correct copy of the

Memorandum and Order, BTOA v. City of Boston, et al., Case No. 1-15-cv-10100-NMG, Dkt. 66

(D. Mass. Mar. 31, 2016).

       22.        Attached hereto as Exhibit A, Tab 21 is a true and correct copy of the Plea

Agreement of Edward J. Tutunjian, filed on August 11, 2016 by the United States Attorney for

the District of Massachusetts in United States v. Edward J. Tutunjian, 1:16-cr-10225-DPW, Dkt.

2 (August 2, 2016).

       23.        Attached hereto as Exhibit A, Tab 22 is a true and correct copy of the Stipulation

of Dismissal with Prejudice, Boston Cab Dispatch v. Uber, 13-cv-10769, Dkt. 140 (D. Mass.

July 12, 2016).




                                                  -4-
        Case 1:16-cv-12538-NMG Document 581 Filed 07/15/19 Page 5 of 7



       24.     Attached hereto as Exhibit A, Tab 23 is a true and correct copy of the Second

Amended Complaint, BTOA v. City of Boston, et al., Case No. 15-cv-10100-NMG, Dkt. 91 (D.

Mass. Dec. 21, 2016).

       25.     Attached hereto as Exhibit A, Tab 24 is a true and correct copy of a newspaper

article from Masslive.com, dated August 5, 2016, available at https://www.masslive.com/

politics/2016/08/gov_charlie_baker_signs_law_regulating_uber_and_lyft_in_massachusetts.html

       26.     Attached hereto as Exhibit A, Tab 25 is a true and correct copy of Defendants’

Status Report, BTOA v. City of Boston, et al., Case No. 15-cv-10100-NMG, Dkt. 96 (D. Mass.

Dec. 21, 2016).

       27.     Attached hereto as Exhibit A, Tab 26 is a true and correct copy of the

Memorandum and Order, BTOA v. City of Boston, et al., Case No. 15-cv-10100-NMG, Dkt 107

(D. Mass. Dec. 21, 2016).

       28.     Attached hereto as Exhibit A, Tab 27 is a true and correct copy of the Press

Release from the Office of the Governor of Massachusetts, dated August 5, 2016, available at

https://www.mass.gov/news/ governor-baker-signs-legislation-supporting-innovative-

transportation-options.

       29.     Attached hereto as Exhibit A, Tab 28 is a true and correct copy of a tweet from

Governor Charlie Baker’s official Twitter account, dated August 15, 2012, available at

https://twitter.com/MassGovernor/status/235863296375418880.

       30.     Attached hereto as Exhibit A, Tab 29 is a true and correct copy of Plaintiffs’

Motion to Amend, Boston Cab Dispatch v. Uber, 13-cv-10769, Dkt. 85 (D. Mass. Feb. 6, 2015).




                                               -5-
        Case 1:16-cv-12538-NMG Document 581 Filed 07/15/19 Page 6 of 7



       31.       Attached hereto as Exhibit A, Tab 30 is a true and correct copy of the Order on

Plaintiffs’ Motion to Amend, Boston Cab Dispatch v. Uber, 13-cv-10769, Dkt. 89 (D. Mass.

Mar. 6, 2015).

       32.       Attached hereto as Exhibit B is a true and correct copy of the Affidavit of Eric

Brass, dated June 14, 2019, which authenticates the WGBH recording attached as Exhibit A, Tab

2.

       I declare the foregoing under penalty of perjury this 15th day of July, 2019.



                                               /s/ Elizabeth M. Wright
                                               Elizabeth M. Wright




                                                 -6-
        Case 1:16-cv-12538-NMG Document 581 Filed 07/15/19 Page 7 of 7



                                CERTIFICATE OF SERVICE

       IT IS HEREBY CERTIFIED that this document filed through the CM/ECF system will be

sent electronically to the registered participants as identified on the Notice of Electronic Filing

(NEF) on July 15, 2019.


                                                            /s/ Elizabeth M. Wright
                                                            Elizabeth M. Wright




                                               -7-
